  Case 4:20-cv-00945-ALM Document 1 Filed 12/11/20 Page 1 of 12 PageID #: 1




                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 Lydiah Tate, individually and on behalf of all others
 similarly situated;                                                    Civil Action No: ____________
                                            Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 Diversified HealthCare Services, Inc.
 and John Does 1-25

                                         Defendant.


Plaintiff Lydiah Tate (hereinafter, “Plaintiff”), a Texas resident, brings this Class Action Complaint

by and through her attorneys, Stein Saks, PLLC, against Defendant Diversified HealthCare Services,

Inc. (hereinafter “Defendant DHC”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the FDCPA in 1977 in response to the "abundant evidence of the

   use of abusive, deceptive, and unfair debt collection practices by many debt collectors." 15

   U.S.C. §1692(a). At that time, Congress was concerned that "abusive debt collection practices

   contribute to the number of personal bankruptcies, to material instability, to the loss of jobs, and

   to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

                                                                                                     1
Case 4:20-cv-00945-ALM Document 1 Filed 12/11/20 Page 2 of 12 PageID #: 2




 inadequate to protect consumers," and that "'the effective collection of debts" does not require

 "misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

    2.      Congress explained that the purpose of the Act was not only to eliminate abusive

 debt collection practices, but also to "insure that those debt collectors who refrain from using

 abusive debt collection practices are not competitively disadvantaged." ld. § 1692(e). After

 determining that the existing consumer protection laws ·were inadequate~ id § l692(b), Congress

 gave consumers a private cause of action against debt collectors who fail to comply with the

 Act. Id. § 1692k.

                                JURISDICTION AND VENUE

    3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331,

 15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent

 jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

    4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                   NATURE OF THE ACTION

    5.      Plaintiff brings this class action on behalf of a class of Texas consumers under § 1692

 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

 Practices Act ("FDCPA"), and

    6.      Plaintiff is seeking damages and declaratory and injunctive relief.

                                            PARTIES

    7.      Plaintiff is a resident of the State of Texas, County of Collin, residing at 4035

 Magnolia Ridge Drive, Melissa, Texas 75454.

    8.      Defendant Diversified HealthCare Services, Inc. is a "debt collector" as the phrase is

 defined in 15 U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 800 E Campbell
Case 4:20-cv-00945-ALM Document 1 Filed 12/11/20 Page 3 of 12 PageID #: 3




 Road, Suite 399, Richardson, TX 75081 and can be served upon its registered agent, C T

 Corporation System at 350 North Saint Paul Street, Dallas, TX 75201.

    9.       Upon information and belief, Defendant DHC is a company that uses the mail,

 telephone, and facsimile and regularly engages in business the principal purpose of which is to

 attempt to collect debts alleged to be due another.

    10.      Defendant is a "debt collector", as defined under the FDCPA under 15 U.S.C. §

 1692a(6).

    11.      John Does l-25, are fictitious names of individuals and businesses alleged for the

 purpose of substituting names of Defendants whose identities will be disclosed in discovery and

 should be made parties to this action.

                                      CLASS ALLEGATIONS

    12.      Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

 P. 23(a) and 23(b)(3).

    13.      The Class consists of:

             a. all individuals with addresses in the State of Texas;

             b. to whom DHC sent an initial collection letter attempting to collect a consumer

                debt;

             c. regarding collection of a consumer debt;

             d. that did not properly include a required part of the statutorily required disclosures

                under 15 U.S.C § 1692g;

             e. which letter was sent on or after a date one (1) year prior to the filing of this

                action and on or before a date twenty-one (2l) days after the filing of this action.
Case 4:20-cv-00945-ALM Document 1 Filed 12/11/20 Page 4 of 12 PageID #: 4




    14.      The identities of all class members are readily ascertainable from the records of

 Defendants and those companies and entities on whose behalf they attempt to collect and/or

 have purchased debts.

    15.      Excluded from the Plaintiff Classes are the Defendants and all officer, members,

 partners, managers, directors and employees of the Defendants and their respective immediate

 families, and legal counsel for all parties to this action, and all members of their immediate

 families.

    16.      There are questions of law and fact common to the Plaintiff Classes, which common

 issues predominate over any issues involving only individual class members. The principal issue

 is whether the Defendants' written communications to consumers, in the forms attached as

 Exhibits A, violate 15 U.S.C. §§ l692e and 1692g.

    17.      The Plaintiffs' claims are typical of the class members, as all are based upon the same

 facts and legal theories. The Plaintiffs will fairly and adequately protect the interests of the

 Plaintiff Classes defined in this complaint. The Plaintiffs have retained counsel with experience

 in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiffs

 nor their attorneys have any interests, which might cause them not to vigorously pursue this

 action.

    18.      This action has been brought, and may properly be maintained, as a class action

 pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

 well-defined community interest in the litigation:

             a. Numerosity: The Plaintiffs are informed and believe, and on that basis allege,

                that the Plaintiff Classes defined above are so numerous that joinder of all

                members would be impractical.
Case 4:20-cv-00945-ALM Document 1 Filed 12/11/20 Page 5 of 12 PageID #: 5




           b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Classes and those questions predominance over

               any questions or issues involving only individual class members. The principal

               issue is whether the Defendants' written communications to consumers, in the

               forms attached as Exhibit A violate 15 § l692e and §1692g.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiffs and all members of the Plaintiff Classes have claims arising out of

               the Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiffs will fairly and adequately protect the interests of the

               class members insofar as Plaintiffs have no interests that are adverse to the absent

               class members. The Plaintiffs are committed to vigorously litigating this matter.

               Plaintiffs have also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiffs nor their counsel

               have any interests which might cause them not to vigorously pursue the instant

               class action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

    19.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

 is also appropriate in that the questions of law and fact common to members of the Plaintiff
Case 4:20-cv-00945-ALM Document 1 Filed 12/11/20 Page 6 of 12 PageID #: 6




 Classes predominate over any questions affecting an individual member, and a class action is

 superior to other available methods for the fair and efficient adjudication of the controversy.

    20.      Depending on the outcome of further investigation and discovery, Plaintiffs may, at

 the time of class certification motion, seek to certify a class(es) only as to particular issues

 pursuant to Fed. R. Civ. P. 23(c)(4).


                                    FACTUAL ALLEGATIONS

    21.      Plaintiff repeats, reiterates and incorporates the allegations contained in the

 paragraphs numbered above with the same force and effect as if the same were set forth at length

 herein.

    22.      Some time prior to June 11, 2020, an obligation was allegedly incurred by Plaintiff.

    23.      The obligation arose out of a transaction in which money, property, insurance or

 services, which are the subject of the transaction, are primarily for personal, family or household

 purposes.

    24.      The alleged obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

    25.      The owner of the obligation is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

    26.      The owner of the obligation contracted the Defendant to collect the alleged debt.

    27.      Defendant collects and attempts to collect debts incurred or alleged to have been

 incurred for personal, family or household purposes on behalf of creditors using the United

 States Postal Services, telephone and internet.



                             Violation – June 11, 2020 Collection Letter
  Case 4:20-cv-00945-ALM Document 1 Filed 12/11/20 Page 7 of 12 PageID #: 7




        28.    On or about June 11, 2020, Defendant sent the Plaintiff a collection letter (the

   “Letter”) regarding the alleged debt owed. See Collection Letter – Attached hereto as Exhibit

   A.

        29.    When a debt collector solicits payment from a consumer, it must, within five days of

   an initial communication, provide the consumer with a written validation notice which must

   include the following information:

                   (1) the amount of the debt;

                   (2) the name of the creditor to whom the debt is owed;

                   (3) a statement that unless the consumer, within thirty days after receipt of the

                   notice, disputes the validity of the debt, or any portion thereof, the debt will be

                   assumed to be valid by the debt collector;

                   (4) a statement that if the consumer notifies the debt collector in writing within

                   the thirty-day period that the debt, or any portion thereof, is disputed, the debt

                   collector will obtain verification of the debt or a copy of the judgment against the

                   consumer and a copy of such verification or judgment will be mailed to the

                   consumer by the debt collector; and

                   (5) a statement that, upon the consumer's written request within the thirty-day

                   period, the debt collector will provide the consumer with the name and address

                   of the original creditor, if different from the current creditor. 15 U.S.C. §

                   1692g(a).

These requirements are collectively known as the “G-Notice.”

        30.    The FDCPA further provides that if the consumer notifies the debt collector in

   writing within the thirty day period . . . that the debt, or any portion thereof, is disputed . . . the
Case 4:20-cv-00945-ALM Document 1 Filed 12/11/20 Page 8 of 12 PageID #: 8




 debt collector shall cease collection . . . until the debt collector obtains verification of the

 debt . . . and a copy of such verification is mailed to the consumer by the debt collector. 15

 U.S.C. § 1692g(b).

     31.     This letter did not contain all the requirements of ‘‘G Notice.''

     32.     Specifically, the letter omits the 15 U.S.C. § 1692g(a)(5) statement that, upon the

 consumer’s written request within the thirty-day period, the debt collector will provide the

 consumer with the name and address of the original creditor, if different from the current

 creditor.

     33.     The letter instead contains a nonsensical statement as follows: ‘Upon your written

 request within thirty days after receipt of this office will provide you with the name and address

 of the original creditor, if different from the current creditor.”

     34.     The failure to include this portion of the “G-Notice” is deceptive and misleading

 because it fails to inform Plaintiff of the full range of her validation rights afforded her by the

 statute.

     35.     This deceptive notice fails to inform Plaintiff that upon the consumer’s written

 request within the thirty-day period, the debt collector will provide the consumer with the name

 and address of the original creditor, if different from the current creditor.

     36.     This failure to provide required information put Plaintiff at imminent risk of lacking

 the right to be informed of the original creditor, if different than the original creditor.

     37.     A debt collector has the obligation not just to convey this required information but

 to do so clearly.

     38.     As a result of Defendant's deceptive, misleading and unfair debt collection practices,

 Plaintiff has been damaged.
Case 4:20-cv-00945-ALM Document 1 Filed 12/11/20 Page 9 of 12 PageID #: 9




                               COUNT I
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. §1692e et seq.

    39.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 above herein with the same force and effect as if the same were set forth at length herein.

    40.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

 violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

    41.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

 misleading representation or means in connection with the collection of any debt.

    42.     Defendant violated said section by:

            a. Making a false and misleading representation in violation of §1692e(10).

    43.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

 conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

 and attorneys’ fees.




                               COUNT II
     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                              §1692g et seq.

    44.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 above herein with the same force and effect as if the same were set forth at length herein.

    45.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

 violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

    46.      Pursuant to 15 USC §1692g, a debt collector:
Case 4:20-cv-00945-ALM Document 1 Filed 12/11/20 Page 10 of 12 PageID #: 10




      47.     Within five days after the initial communication with a consumer in connection with

  the collection of any debt, a debt collector shall, unless the following information is contained

  in the initial communication or the consumer has paid the debt, send the consumer a written

  notice containing –

                     1. The amount of the debt;

                     2. The name of the creditor to whom the debt is owed;

                     3. A statement that unless the consumer, within thirty days after receipt of

                         the notice, disputes the validity of the debt, or any portion thereof, the

                         debt will be assumed to be valid by the debt-collector;

                     4. A statement that the consumer notifies the debt collector in writing within

                         thirty-day period that the debt, or any portion thereof, is disputed, the debt

                         collector will obtain verification of the debt or a copy of a judgment

                         against the consumer and a copy of such verification or judgment will be

                         mailed to the consumer by the debt collector; and

                     5. A statement that, upon the consumer’s written request within the thirty-

                         day period, the debt collector will provide the consumer with the name

                         and address of the original creditor, if different from the current creditor.

      48.     The Defendant violated 1692g(a)(5) by failing to advise Plaintiff that upon the

  consumer’s written request within the thirty-day period, the debt collector will provide the

  consumer with the name and address of the original creditor, if different from the current

  creditor.
Case 4:20-cv-00945-ALM Document 1 Filed 12/11/20 Page 11 of 12 PageID #: 11




       49.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY


       50.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Lydiah Tate, individually and on behalf of all others similarly situated

demands judgment from Defendant DHC as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: Hackensack, New Jersey
              December 11, 2020
Case 4:20-cv-00945-ALM Document 1 Filed 12/11/20 Page 12 of 12 PageID #: 12




                                                    /s/ Yaakov Saks
                                              By: Yaakov Saks

                                              Stein Saks, PLLC
                                              285 Passaic Street
                                              Hackensack, NJ 07601
                                              Phone: (201) 282-6500
                                              Fax: (201) 282-6501
                                              Attorneys For Plaintiff
